DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Submissions
The amendment filed August 20, 2022 has been entered.
The replacement drawing filed August 25, 2022 has been entered.
With regard to the objection to the disclosure, the amendments to the specification and abstract, as well as the replacement drawing, correct the problem noted at item 2a.  However, Applicant’s explanation of “collapse processing” does not correct the problem noted at item 2b.  Applicant states that it “is an operation to obtain an enclosed contour of an interested area”.  Applicant is stating what “collapse processing” is for, but the disclosure still fails to explain what it is.  Therefore, the objection will be maintained.
With regard to the rejection under 35 U.S.C. § 112(b), the amendment to the claims corrects all the problems noted in the rejection, except for the problems noted at items 4c and 4e.  “Collapse processing” in claim 1 is still not clear.  In claim 6, “the interior segment tomography image collected in step 1” is still ambiguous because more than one anterior segment tomography image is collected in step 1.  Therefore, the rejection will be maintained.

Specification
The disclosure is objected to because of the following informalities:
	The use of the phrase, “collapse processing” in the specification on page 2 (last paragraph), page 6 (next to last paragraph), the abstract and Fig.1, is not clear.  It is not understood what is meant by this phrase.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 1, in line 13, the phrase, “collapse processing” is not clear.  
	b) In claim 6, in line 2, “the anterior segment tomography image collected in step 1” is ambiguous because there is more than one anterior segment tomography image previously recited.  
	c) Claims not discussed explicitly are indefinite by reason of their dependence upon an indefinite claim.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The prior art cited by the International Searching Authority for Application PCT/CN2018/099142 has been considered and has not been deemed to render the claims obvious in view of U.S. Patent law.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665